In a proceeding to validate petitions designating petitioners as candidates in the Republican Party Primary Election to be held on September 10,1981 for the party position of County Committeeman from the 11th Election District, Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated August 25, 1981, which granted the application. Judgment affirmed, without costs or disbursements. No opinion. Mangano, J.P., Rabin, Margett and Thompson, JJ., concur.